Order filed February 1, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00585-CR
                                    ____________

                     ALBERT JAMES TURNER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 10-DCR-054233

                                      ORDER

      On December 21, 2021, this court ordered the trial court to appoint appellate
counsel and file a supplemental clerk’s record containing the order appointing
counsel. On January 19, 2022, the clerk of this court received a supplemental
clerk’s record with a docket sheet showing an entry on January 19, 2022,
indicating that the trial court appointed counsel. This court orders the trial court to
sign an order appointing counsel and direct the trial court clerk to prepare, certify,
and file with the clerk of this court a supplemental record containing the signed
order appointing counsel by February 11, 2022.

                                   PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.